Citation Nr: 0504186	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-05 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include severe depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from September 28, 1979 to 
November 20, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for 
service connection for severe depression.  The veteran filed 
a timely appeal to this adverse determination.

In November 2004, the veteran testified at the RO at a 
hearing held via videoconference before the undersigned, who 
is the Veterans Law Judge responsible for making the final 
determination in this case, and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).

The Board observes that at the time of this hearing, the 
undersigned granted the veteran's request to have the record 
held open for a period of 60 days from the date of the 
hearing to allow the veteran an opportunity to obtain and 
submit a statement from his treating doctor linking his 
current depression to the veteran's military service.  The 
60-day period has expired, and no new medical evidence has 
been received.  Thus, Board review of the veteran's appeal is 
proper at this time.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file does not contain any competent 
evidence linking a current psychiatric disorder to the 
veteran's period of military service.


CONCLUSION OF LAW

A psychiatric disorder, to include severe depression, was 
neither incurred in nor aggravated by the veteran's active 
duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in September 2001.  Thus, the provisions of the 
VCAA are applicable in this case.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in August 2002, in the statement of the case 
(SOC) issued in January 2003, in the supplemental statement 
of the case (SSOC) issued in March 2004, at the time of the 
veteran's hearing before the undersigned in November 2004, 
and in correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in November 2001, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment records and statements, VA outpatient 
treatment notes and examination reports, including medical 
opinions regarding the severity of the veteran's disorder, 
medical records from the U.S. Social Security Administration, 
and several personal statements made by the veteran in 
support of his claim.  The veteran testified at a hearing 
held via videoconference before the undersigned in November 
2004, and a transcript of his testimony has been added to the 
claims file.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  In light of the foregoing, the Board finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  In addition, certain 
chronic diseases, including psychoses, may be presumed to 
have been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence relevant to the veteran's claim for a psychiatric 
disorder, to include severe depression, includes service 
medical records for the veteran's 53 days of service.  A 
review of these records reveals that beginning in October 
1979, the veteran repeatedly refused training and disobeyed 
orders, requesting discharge from the military because he did 
not want to be a Marine.  On October 29, 1979, the veteran 
was noted by a lieutenant to be "extremely immature and 
scared.  His problems seem unfounded and we went so far as to 
call his family and let them know that he was quitting on 
himself."  The next day he sent the veteran to the 
department of psychology for disposition, noting "I don't 
think this recruit will make it in training due to his 
present state."  

The psychiatric evaluation, conducted October 30, 1979, 
revealed that the veteran's mental status was intact, but 
that the veteran was "very immature, unsuitable for USMC."  
The veteran stated that he wanted to get out of the military 
"because it isn't for him" and that he missed home.  On 
October 30, 1979, the veteran was counseled by a first 
lieutenant "regarding him being found unsuitable for service 
by psychiatrist.  SNR is extremely immature, breaking into 
tears when being counseled.  Recruit has no desire to be in 
the service.  Feel a discharge is warranted in this case."  
(emphasis in original).

An Administrative Discharge for Convenience of the 
Government/Unsuitability dated November 14, 1979 noted that 
it was proposed that the veteran be discharged due to 
unsuitability as a result of "apathy."  The recommendation 
of the Aptitude Board the next day was that the veteran be 
discharged for unsuitability due to "apathy, defective 
attitudes, inability to expend effort constructively."  On 
November 16, 1979, the Aptitude Board recommended 
administrative discharge, and the veteran was discharged on 
November 20, 1979 by reason of unsuitability.

Post-service medical records include Emergency Room records 
from The University of Nebraska Medical Center dated in March 
and November 1980.  The March 1980 report noted that the 
veteran had tried to choke himself to death because 
everything was "going wrong."  On examination, it was noted 
that the veteran smelled of alcohol.  He was "allegedly 
upset by financial situation and family situation - attempted 
to hang self with string."  Finals assessment was suicidal, 
attempt and intention.  The veteran was sent to the Nebraska 
Psychiatric Institute.

In November 1980, it was noted that the veteran "broke up 
with girlfriend and to took pills."  The final diagnosis was 
of an "alleged drug overdose," and the veteran was again 
referred to the Nebraska Psychiatric Institute for 
counseling.

The Board observes that a VA request to the Nebraska 
Psychiatric Institute at the University of Nebraska Medical 
Center was answered in June 2002, at which time University 
Psychiatry at the University of Nebraska Medical Center at 
the same address (and thus apparently the facility's current 
name) indicated that there were no records of the veteran 
ever having been a patient at that facility.  

The next relevant treatment records consist of discharge 
summaries from Mercy Hospital from October 1988 to September 
1989, at which time poly chemical abuse and alcoholism were 
the only psychiatric diagnoses rendered, and treatment for 
addiction was offered.  Of note is an April 1989 Adult 
Chemical Dependency Interview and Assessment, at which time 
it was noted that the veteran himself admitted that many of 
his problems, including his suicide attempts, were "as a 
result of his drinking and drug use."  The veteran reported 
having previously attempted to hang himself and having been 
admitted to the Nebraska Psychiatric Institute for 
"inpatient alcoholism treatment" for 30 days followed by 60 
days of outpatient treatment at that facility in 
approximately 1981.  He noted that he resumed drinking "as 
soon as he was released from the inpatient treatment." 

The next relevant evidence consists of VA and private 
treatment records dated from 2001 to 2003, which show 
frequent treatment for, and multiple diagnoses of, various 
psychiatric problems, including alcohol dependence, cannabis 
dependence, methamphetamine dependence, heroin abuse, cocaine 
abuse, hallucinogen abuse, ecstasy abuse, schizophrenia, 
major depression, antisocial personality disorder, rule out 
bipolar affective disorder, and substance-induced mood 
disorder, among others.  However, none of these records 
related the veteran's psychiatric diagnoses to his brief 
period of military service in late 1979, several decades 
earlier.

Of note is the report of a VA psychiatric examination 
conducted in October 2002.  At that time, the examiner noted 
that he and the veteran had "reviewed together page by page 
information in his claims folder attempting to find evidence 
in his active duty records of an identified psychiatric 
problem.  His DD-214 shows he was honorably discharged from 
the marines after serving from September 1979 to November 
1979.  The progress note states that he was unsuitable to 
continue in the marines because of 'extreme immaturity.'"  
The examiner also noted that the "veteran reports that while 
he was on active duty he made a suicide attempt inhaling 
lighter fluid, but there is no record of that."

The examiner noted that the first records of psychiatric 
treatment were in 1980.  In March 1980, the veteran tried to 
hang himself with a string and had contusions around his 
neck.  Alcohol was noted on his breath.  It was also noted 
that he was depressed and combative.  He was referred to 
Nebraska Psychiatric Institute.  The veteran reported that he 
had tried to get those records, but had been unable to obtain 
them.  The Board notes that at the time of his November 2004 
hearing, the veteran stated that the Nebraska Psychiatric 
Institute "doesn't exist anymore," and thus records from 
this source could not be requested.

The VA examiner also noted that on November 23, 1980, the 
veteran was again seen at the University of Nebraska Medical 
Center Emergency Room, and that that report noted an alleged 
drug overdose and depression.  The veteran was again referred 
to Nebraska Psychiatric Institute.

The next treatment records were not until April 1989, from 
Mercy Hospital, at which time he was admitted for a chemical 
dependency evaluation.  The veteran reported to the VA 
examiner that he walked out the next day "because he said 
they did not recognize that his problem was depression and 
not drugs."

The examiner next discussed more recent treatment records 
from 2001, noting diagnoses of depression, polysubstance 
abuse and dependencies, and schizophrenia.

Following an examination, the VA examiner rendered the 
following Axis I diagnoses:  depression, not otherwise 
specified; methamphetamine dependence in full, long-term 
remission; heroin abuse by history; cocaine abuse by history; 
hallucinogen abuse by history; and alcohol dependence in 
partial, long-term remission.  He also rendered an Axis II 
diagnosis of antisocial personality disorder.  He then 
offered the following medical opinion:

[The veteran] is a 41-year-old veteran 
seen today for original evaluation.  His 
history does support the diagnosis of 
depression and of multiple substance 
abuse diagnoses.  He shows no signs of 
psychosis.  A thorough search of his 
claims file revealed no psychiatric 
diagnosis [in service].  There was a 
personality disorder diagnosis of 
immaturity.  There is no record of 
treatment in the immediate period after 
he left active duty.  The inciden[ts] 
that occurred in 1980 showed depressed 
mood, but the precipitating events were 
apparently intoxication and impulsive 
suicide attempts related to 
relationships.  It is as likely as not 
the personality disorder and difficulties 
managing his relationships and the use of 
alcohol were the basis for the suicide 
attempts.  The attempts were impulsive.  
The depression noted in the charts does 
not document symptoms that meet the DSM-
IV criteria for major depression, but 
describe depressed mood, which would be 
consistent with reaction to interpersonal 
relationship problems.

Following a review of the record, the Board has identified no 
competent evidence which would indicate that the veteran 
currently suffers from an acquired psychiatric disorder, such 
as major depression, which was incurred in or is otherwise 
related to his military service.  The veteran's service 
medical records themselves do not indicate that the veteran 
was ever treated for, or diagnosed with, a psychiatric 
disorder.  While the examiner who conducted the October 2002 
VA examination noted that the diagnosis of immaturity in 
service was a "personality disorder diagnosis," the Board 
observes that to the extent that the veteran is attempting to 
establish service connection for a personality disorder, such 
disorders are considered by VA to be constitutional or 
developmental abnormalities, and as such are not service-
connectable disabilities under the law.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2000); Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) (holding that 38 C.F.R. § 3.303(c), as 
it pertains to personality disorder, is a valid regulation).

The Board observes that the VA examiner who conducted the 
October 2002 examination also discussed at some length the 
medical treatment notes from the University of Nebraska from 
the year following the veteran's discharge from the military 
in November 1979, presumably in order to address the issue of 
presumptive service connection.  In that regard, the Board 
observes that certain chronic diseases, including psychoses, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  However, the Board notes that the provisions 
relating to presumptive service connection only apply in 
cases where a veteran has "served 90 days or more during a 
war period or after December 31, 1946."  38 C.F.R. 
§ 3.307(a)(1) (2003).  In this case, since the veteran only 
served for 53 days, he is unable to take advantage of the 
presumptive provisions of this regulation.

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, as set forth at the time of his 
November 2004 hearing before the undersigned and in various 
correspondence submitted to VA, that would tend to establish 
that any of his current psychiatric disorders are related to 
his short period of active duty military service in 1979.  
The Board does not doubt the sincerity of the veteran's 
belief in this claimed causal connection.  However, as the 
evidence does not show that the veteran possesses any medical 
expertise, he is not qualified to express an opinion 
regarding any medical causation of his current psychiatric 
disorders.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Thus, the Board finds that the veteran's contention that his 
current depression is related to his military service cannot 
be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a psychiatric disorder, to include 
severe depression.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





ORDER

Service connection for a psychiatric disorder, to include 
severe depression, is denied.


	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


